Citation Nr: 1603745	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  13-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected right shoulder disability.

2.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tremors, to include as secondary to a service-connected disability, or as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to June 1991, from December 1995 to August 1996, from April 2009 to July 2009, and from August 2009 to August 2010.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that the claim for service connection for tremors was previously adjudicated and denied in an unappealed April 2005 rating decision.  However, since that denial, the Veteran had two additional periods of active duty service and additional pertinet service treatment records (STRs) were associated with the file.   Accordingly, new and material evidence will not be required to review this claim on the merits.  38 C.F.R. § 3.156(c) (2015).

At the Veteran's request, and in lieu of a formal personal hearing, he was afforded informal conferences with a Decision Review Officer (DRO) at the RO in June 2015.  The informal conference report is of record.

Moreover, in a June 2015 statement signed by the Veteran, and prior to certification to the Board, the Veteran indicated that he wished to withdraw his claims for service connection for hypertension and migraine headaches.  See October 2012 rating decision and February 2013 notice of disagreement.  As such, those issues are not currently before the Board for consideration.

The issue of service connection for tremors, to include as secondary to a service-connected disability, or as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed degeneration of the intervertebral disc of the cervical spine.

2.  The Veteran's cervical spine disability was incurred in service.  

3.  The Veteran has currently diagnosed right upper extremity radiculopathy that is related to his cervical spine disability.  

4.  The Veteran was exposed to acoustic trauma during service.

5.  The Veteran's hearing impairment in the right ear does not meet the criteria for hearing loss disability for VA compensation purposes.

6.  The Veteran's hearing impairment in the left ear meets the criteria for hearing loss disability for VA compensation purposes.

7.  The Veteran's pre-existing left ear hearing loss increased in severity during his first period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degeneration of the intervertebral disc of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for right upper extremity radiculopathy as secondary to the cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for service connection for right ear hearing loss have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4.  The criteria for service connection by aggravation for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in April 2010 and May 2012, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

Regarding the duty to assist, the Veteran's service treatment records, VA and private treatment records, lay statements, and a June 2015 informal conference been associated with the claims file.

The Veteran was also afforded VA examinations in connection with his service connection claims in August 2011 (hearing loss), August 2011 (cervical spine), June 2012 (cervical spine, shoulder, and neurological), December 2013 (hearing loss), and December 2013 (cervical spine).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the audiological examination and the June 2012 cervical spine, shoulder, and neurological examinations are adequate.  The VA nexus opinions provided considered all the pertinent evidence of record, the Veteran's statements, and provided a complete rationale for the opinions stated.  

On the other hand, and as discussed in further detail below, the Board finds that August 2011 VA examination regarding the Veteran's cervical spine disorder lacks probative value.  Although the examiner diagnosed the Veteran with cervical disc disease, it does not appear that the examiner reviewed the claims file prior to rendering a diagnosis.   It also does not appear that the examiner conducted or reviewed any diagnostic testing (x-rays or MRI) in connection with the diagnosis rendered.  

The Board also finds the December 2013 VA medical opinion to be factually inaccurate in regard to its discussion of a September 2011 MRI report, and therefore, inadequate to provide a diagnosis regarding the Veteran's cervical spine disorders.  Specifically, the December 2013 VA examiner stated that a September 2011 MRI report did not show narrowing of the foramina; however, the September 2011 MRI report specifically noted that, at C6-C7, "the foramina are slightly narrowed more on the right than left, but not stenotic."  As such, the December 2013 medical opinion lacks probative value.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of sensorineural hearing loss and radiculopathy (organic diseases of the nervous system) are considered a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the hearing loss claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  On the other hand, cervical disc degeneration is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); as such, that issue will be adjudicated using the general principles of service connection.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Cervical Spine Disorder

The Veteran maintains that he has a cervical spine disorder that is related to service or, alternatively, to his service-connected right shoulder disability.  

For the reasons discussed in detail below, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disorder was incurred in service.  

The evidence includes an X-ray report of the cervical spine conducted in October 2009.  The report indicated an impression of mild disc height loss at C5-C6.  In a December 2009 treatment record, it was noted that the Veteran had undergone an MRI of the cervical spine and an EMG neve conduction study due to complaints of neck pain and paresthetica; however, it was noted that the results of the studies were "normal."  See November 2009 MRI report.

The Veteran underwent another MRI in September 2011, approximately one year after service separation.  The reason for the study was noted to be radicular pain to all finger on the right hand.  The staff physician noted that there was no spinal or foraminal stenosis between C2 and C5; however, it was noted that there was mild posterior bulging of the disk at C5-C7 with slight foraminal narrowing on the right more than the left.  

The evidence also includes an August 2011 VA examination.  The examiner diagnosed the Veteran with cervical disc disease.  The Board finds this examination to be inadequate.  First, it does not appear that the examiner reviewed the claims file prior to rendering a diagnosis.   It also does not appear that the examiner conducted or reviewed any diagnostic testing (x-rays or MRI) in connection with the diagnosis rendered.  As such, the August 2011 examination lacks probative value.

The Veteran was afforded a VA cervical spine examination in June 2012.  The examiner noted that the claims file had been reviewed.  The examiner then opined that the Veteran's cervical spine disorder was at least as likely as not related to service.  In support of this opinion, the examiner noted that cervical spine x-rays diagnosed the Veteran with degeneration of the intervertebral disc in October 2009.  X-ray diagnoses with degeneration of the intervertebral disc were also noted in August 2011.  Further, the examiner sated that the September 2011 MRI showed a diagnosis of degeneration of the intervertebral disc.  The examiner stated that the Veteran had documented degeneration of the intervertebral disc on active duty to the present time.  

The Veteran was afforded a VA examination in December 2013.  The examiner opined that the Veteran did not have cervical spine disability (other than neck pain).  In support of this opinion, the examiner stated that previous VA evaluations, as well as any reference to C5-C6 disc space narrowing, were clearly "fallacious."  The examiner explained that the plain radiograph of the cervical spine obtained in 2009 was read as showing mild or minimal C5-C6 disc space narrowing; however, an MRI of the cervical spine obtained in November 2009 clearly showed no finding of any disc space narrowing.  Instead, the MRI from November 2009 reported the following, "normal without evidence of mass, cord abnormalities, spondylosis, disc herniation, disc bulge, narrowed disc, narrowed disc space; impression normal magnetic resonance image of cervical spine".  

Further, the December 2013 VA examiner noted that two separate cervical spine films obtained after the 2009 film, including one with oblique views, showed no evidence of any disc space narrowing.  The MRI obtained in September 2011 also did not show any disc space narrowing.  Thus, the examiner stated that all the references regarding the Veteran having disc space narrowing were wrong, to include the August 2011 VA examination.  The examiner also noted that the June 2012 VA examination of the neck was in error when it stated that the Veteran had degeneration of intervertebral disc dating from 2009 as it also referenced erroneous plain radiograph from 2009.  

The December 2013 VA examiner further noted that the first finding of any suggestion of cervical disc degeneration was on the MRI of September 2011, which showed only disc bulge, "but did not show narrowing of the canal, narrowing of the foramina, or nerve root pressure."

The Board finds the December 2013 VA medical opinion to be factually inaccurate in regard to its discussion of the September 2011 MRI report, and therefore, inadequate to provide a diagnosis regarding the Veteran's cervical spine disorders.  Specifically, the December 2013 VA examiner stated that the September 2011 MRI report did not show narrowing of the foramina; however, the September 2011 MRI report specifically noted that, at C6-C7, "the foramina are slightly narrowed more on the right than left, but not stenotic."  As such, the December 2013 medical opinion lacks probative value.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine disorder was incurred in service.  Although there are differing medical opinions regarding the interpretation of diagnostic testing, an in-service x-ray report of the cervical spine conducted in October 2009 was noted to show mild disc height loss at C5-C6.  Further, the June 2012 VA examiner noted that cervical spine x-rays diagnosed the Veteran with degeneration of the intervertebral disc in October 2009.  X-ray diagnoses with degeneration of the intervertebral disc were also noted in August 2011.  The examiner also specifically opined that the Veteran's cervical spine disorder was at least as likely as not related to service.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for degeneration of the intervertebral disc of the cervical spine is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Radiculopathy of the Right Upper Extremity

The Veteran maintains that he has radiculopathy of the right upper extremity that may be due to his cervical spine disorder or to his service-connected right shoulder disability.

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's radiculopathy disability of the right upper extremity is related to the now service-connected cervical spine disability.

The evidence includes an August 2011 VA examination.  After conducting an sensory exam, the examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

In June 2012, the Veteran was afforded a VA shoulder examination.  During the evaluation, it was noted that he Veteran was experiencing daily, chronic radiculopathy and neuropathy of his right upper extremity from the elbow to his fingers.  After performing a physical examination, the examiner stated that the Veteran had right upper extremity "radiculopathy/neuropathy" that was "most likely" related to his cervical spine disorder.  

In a June 2012 VA neurological examination, the examiner performed a physical examination and noted that he was not able to make a diagnosis of cervical radiculopathy as the Veteran had no motor or sensory deficits referable to the cervical spine.  In a follow-up June 2012 addendum opinion, the same examiner noted that there were no subjective or objective findings of cervical neuropathy or radiculopathy on examination.  

In a June 2012 VA cervical spine examination, the Veteran reported having neck pain that radiated down the right arm.  After conducting a physical examination, the examiner noted that the Veteran had "mild" upper extremity radiculopathy involving the C5-C6 nerve roots. 

The Veteran was afforded a VA cervical spine examination in December 2013.  The examiner noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  

Upon review of all the evidence of record, lay and medical, the Board finds that there are medical opinions of record weighing both in favor and against the Veteran's claim.  Specifically, the August 2011, June 2012 (neurology), and December 2013 VA examiners stated that the Veteran did not have radiculopathy of the upper extremity.  However, two examiners in June 2012 (shoulder and cervical spine examinations) opined that the Veteran did have radiculopathy of the upper extremity that was related to his cervical spine disability.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for radiculopathy of the right upper extremity as secondary to the now service-connected cervical spine disability is warranted.  38 C.F.R. § 3.102.

Service Connection for Right Ear Hearing Loss

The Veteran essentially contends that he has right ear hearing loss as a result of acoustic trauma he sustained in service.  In a September 2011 VA examination, the Veteran reported that his hearing loss may have been a result of shooting weapons during service.  

The Veteran's DD Forms 214 demonstrate that his military occupation specialty (MOS) was as "military police."  He was also awarded a rifle marksman badge, a pistol sharpshooter badge, and a grenade expert badge.  The Board finds the Veteran's statements regarding exposure to loud noise as a result of weapon firing during service credible.  Additionally, his MOS supports noise exposure during service.  Accordingly, the Board finds that the Veteran was exposed to acoustic trauma in service.

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that a veteran may establish the required nexus between current hearing loss disability and his term of military service if he can show by competent evidence that his hearing loss disability resulted from the in-service acoustic trauma even where the hearing loss disability does not arise in service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In an August 2011 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 5, -5, 0, and 5, respectively.  Speech discrimination in the right ear was 100 percent.

In a December 2013 VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 10, 5, 10, and 10 respectively.  Speech discrimination in the right ear was 100 percent.

The remaining evidence of record, to include post-service treatment records, do not demonstrate right ear hearing loss as required by 38 C.F.R. § 3.385.

Because the evidence does not show that the Veteran's right ear hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's right ear hearing loss has not met the threshold to establish current hearing loss "disability," and the claim must be denied.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App.  at 225; see also Rabideau, 2 Vet. App. at 143-44.  Because the preponderance of the evidence is against the claim for service connection for right ear hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Left Ear Hearing Loss

As noted above, the Veteran had several periods of active duty service, including from September 1990 to June 1991, from December 1995 to August 1996, from April 2009 to July 2009, and from August 2009 to August 2010.  The Veteran has also been found to have been exposed to acoustic trauma during service.

The results of the August 2011 and December 2013 VA examinations reflect that the Veteran currently has hearing loss for VA purposes in the left ear.  38 C.F.R. 
§ 3.385.  Accordingly, a current disability is established.  Therefore, the primary question on appeal is whether this left ear hearing loss began during, or was otherwise caused by, the Veteran's active service.

Under VA regulations, a Veteran is presumed to be in sound condition when he entered into military service, except for defects, injuries, or condition noted on the entrance examination.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304 (2015).

In this case, the Veteran was noted to have hearing loss in the left ear on his February 1989 service entrance examination.  Specifically, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 5, 0, 15, and 55, respectively.  The examination report noted "hearing impairment."  Accordingly, the Board finds the Veteran's left ear hearing loss by VA standards under 38 C.F.R. § 3.385 was noted on his examination report at entrance to his first period of active service.  As such, the Board finds that there was pre-existing left ear hearing loss disorder under 38 U.S.C.A. § 1132; 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Service treatment records reflect that the Veteran was provided an audiogram in April 1991 (within the first period of active duty service).  At that time, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 15, 5, 15, and 55, respectively.  

The Board finds that the results of this April 1991 audiometric testing reflect a decrease in left ear hearing acuity at 500, 1000, and 2000 Hertz in comparison to the audiometric testing conducted at service entrance in February 1989.

The evidence also includes an August 2011 VA examination report.  The examiner diagnosed the Veteran with left ear sensorineural hearing loss.  The examiner then opined that it was less likely than not that the Veteran's left ear hearing loss was related to service or that his pre-existing hearing loss disability was aggravated during service.  In support of this opinion, the examiner noted that the evidence showed a 10 decibel shift at 4000 Hertz and a 20 decibel shift at 6000 Hertz in the left ear from service entrance in 1989 to the present examination.  

The Board finds that the August 2011 VA medical opinion lacks probative value as it was based on incorrect legal premises.  In this regard, the examiner compared the Veteran's service entrance hearing acuity to his current level of hearing impairment.  However, as discussed above, the issue is whether the Veteran's pre-existing left ear hearing loss was aggravated during any period of active duty service.  As the examiner did not address that question, the August 2011 opinion lacks probative value.  

In a subsequent September 2011 VA medical opinion, the examiner noted that the Veteran had moderately high-frequency neurosensory hearing loss in the left ear at the time of induction into service.  The examiner noted that several audiograms made in the early 1990s showed a continuation of that hearing loss.  It was further stated that the current audiometric evaluation showed a significant extension of that hearing loss to a severe to profound level.  The examiner then stated the following:

"It is my impression that this patient's current loss of hearing is an extension or worsening of a hearing loss which was already existent at the time of induction This worsening is as likely as not caused by combat firearm noises in the Middle East."

The Board finds that the September 2011 medical opinion is of reduced probative value as the examiner also did not specifically address whether the Veteran's pre-existing left ear hearing loss disability was clearly and unmistakably not aggravated during service.  However, the Board notes that the VA examiner's opinion does show some evidence weighing in favor of a finding that the Veteran's left ear hearing loss worsened as a result of his in-service noise exposure.  

The evidence also includes a December 2013 VA examination; however, the examiner did not provide an opinion as to the etiology or aggravation of the Veteran's left ear hearing loss during service.
Based on the foregoing, the Board finds that the evidence is at least in relative equipoise regarding whether the Veteran's left ear hearing loss increased in severity during his first period of active service.  Accordingly, reasonable doubt will be resolved in favor of the Veteran, and service connection by way of aggravation for left ear hearing loss is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for degeneration of the intervertebral disc of the cervical spine is granted.

Service connection for radiculopathy of the right upper extremity as secondary to the service-connected cervical spine disability is granted.

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.


REMAND

The Veteran maintains that he has tremors that are related to service, to include an undiagnosed illness as a result of his service in the Gulf War.  Alternatively, the Veteran has maintained that his tremors are aggravated by his service-connected right shoulder disability.  See Veteran's February 2012 statement. 

For the reasons addressed below, the Board finds that a remand is warranted in order to obtain a medical opinion as to whether the Veteran's currently diagnosed tremor disorder is caused or aggravated by the service-connected right shoulder disability or by the now service-connected cervical spine disability, to include radiculopathy.

Service treatment records from the Veteran's fourth period of active duty service (from August 2009 to August 2010) reflect complaints of tremors.  In a March 2010 treatment record, it was noted that the Veteran was there for a follow-up visit regarding his right shoulder surgery.  It was noted that the Veteran was doing reasonably well, but did report complaints of a "mild" tremor.  In a July 2010 treatment record, it was noted that the Veteran had undergone right shoulder rotator cuff surgery in December 2009 and was immobilized for 6 weeks.  The Veteran was also noted to have had arthroscopic capsulodesis release in May 2010.  During the evaluation, the Veteran specifically reported that he had fine motor tremors since the last surgery.  

The evidence also includes a September 2011 VA examination report.  During the evaluation, the Veteran reported that the tremor first started in Desert Storm and became severe after his shoulder injury and subsequent surgeries in 2009-2010.  The tremor was noted to involve both hands, but was much worse on the right.  Upon physical examination, the examiner noted that there was a prominent, postural tremor that came out with activity, much more noticeable on the right.  The Veteran was unable to trace a spiral without fairly violent shaking.  The examiner diagnosed the Veteran with "essential tremor of moderate degree."  It was then noted that there was no evidence that his tremor was incurred or caused by service and there was no credible evidence of aggravation in service.  However, by the Veteran's account, the examiner noted that the tremor worsened to present levels after his shoulder injury.

In a February 2012 statement, the Veteran indicated that he had two surgeries in service on his right shoulder.  He indicated that he did not have any problems with tremors until after the shoulder surgeries.  

Private treatment records from the Baptist Medical Clinic include a March 2015 consultation.  The Veteran reported that he first noticed the tremor in Saudi Arabia/Kuwait; however, symptoms were mild at that time.  The Veteran reported that symptoms had persisted since service and were now of moderate severity.

Further, in a June 2012 VA shoulder examination, the Veteran reported that his tremor was worsening in his right upper extremity.  The examiner noted that the last MRI report of his cervical spine showed some pathology in the C5-C7 levels, which "could be" contributing to the Veteran's tremor problem.  As such, it appears that the Veteran's tremors may be related to the now service-connected cervical spine and radiculopathy disabilities (granted herein).

The Veteran has not been afforded a VA examination to ascertain whether his tremor disorder is related to the service-connected right shoulder, cervical spine, or cervical spine radiculopathy disabilities.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to assist in determining the likely etiology of his tremor disorder.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.  The examiner should then provide the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tremors are caused by the service-connected right shoulder, cervical spine, and/or upper extremity radiculopathy disabilities.   

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tremors are aggravated by the service-connected right shoulder, cervical spine, and/or upper extremity radiculopathy disabilities.  

The examiner is directed that "aggravation" is defined as a permanent increase in the severity of the underlying disability beyond its natural progression.

(c)  If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the tremors before the onset of such aggravation, and the degree to which the aggravation has worsened the tremors.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  Then, readjudicate the claim based on the evidence of record.  If any benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


